*183Concurring Opinion.
Hottel, J.
The note in suit is not payable “in a bank in this State” and hence is not negotiable as an inland bill of exchange under §9076 Burns 1908, §5506 R. S. 1881. It follows that if the question of the negotiability of such note is to be determined by the law of Indiana, that the prevailing opinion is wrong. In this case, appellee set up in aid of its cause of action a statute of the state of Illinois on the subject of negotiable instruments, and, by the provisions of this statute, the note in suit is negotiable and if the question of its negotiability is to be determined by the Illinois statute, the prevailing opinion is correct. Hence the real question to be determined is, Which of the two statutes must control and determine the negotiable character of said note ? It will be observed that the prevailing opinion expressly limits the question to be determined to the negotiability of the note, and the law of the state applicable to such question alone.
We think the statement in the dissenting opinion, that the prevailing opinion holds that the note in suit “is an Illinois contract from its inception” is subject to modification. The effect of the holding in the prevailing opinion, as we understand it, is that, for the purpose of determining the negotiable character of the note, it must be treated as an Illinois contract from its inception, and that in determining such question we must iook to the law of that state rather than the law of Indiana. This results from the fact that the maker of the note expressly agreed to perform his contract or pay the note at a bank in that state. The opinion impliedly, if not expressly, holds that by agreeing to pay or perform the contract in Illinois the. maker did not deprive himself of the benefit of the lex loci contractus in so far as the question of the validity of the note and kindred questions might be involved in its collection. The holding that the lex loci solutionis rather than the lex loci contractus controls *184the question of negotiability of a note is, we think, the holding in Indiana and in most jurisdictions, as evidenced by the authorities cited in the prevailing opinion.
We do not understand, as the dissenting opinion seems to intimate, that the prevailing opinion charges the maker of the note in suit with knowledge of the laws of the state of Illinois. It charges him with knowledge of the law of his own State. It is the law of Indiana that the lex loci solutionis controls the negotiability of an instrument, unless a different intent is expressed in the instrument itself. Hence when appellants agreed to pay the note in suit at a bank in Illinois, they thereby agreed that in its collection by a suit thereon, the law of that state might be invoked for the purpose of determining the question of its negotiability and that, if such law should be so invoked, that they would be controlled thereby whatever might be its provisions, and regardless of their knowledge of said provisions. In other words, appellants by their express agreement deprived themselves of the benefit of the law of their own state in the matter of the determination of the question of the negotiability of their note.